Title: To John Adams from William Moubray, 20 August 1799
From: Moubray, William
To: Adams, John



Sir,
Custom House St: Mary’s Georgia 20 Augt. 1799.

The Affairs of my Family calling me to move to Charleston South Carolina, I beg Leave to resign the Office of Collector of the Customs for this District, which I had the Honor of receiving from your Excellency.—
Should it ever again fall to my Lot, to have the honor of being Employed in the Service of my Country, it shall still be my utmost Ambition to execute my duty with Fidelity and Impartiality.—If I am so happy as to attain the Approbation of the Departments to whom I am accountable, for the short time I have been in Office, it will to me be a lasting Satisfaction.
I have the Honor to be, with the highest Respect, / Sir, / Your Devoted and / most Obedient Servant


Will. MoubrayCollector of the Customs